MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                          FILED
this Memorandum Decision shall not be                                      Mar 04 2020, 8:07 am
regarded as precedent or cited before any
                                                                                CLERK
court except for the purpose of establishing                                Indiana Supreme Court
                                                                               Court of Appeals
the defense of res judicata, collateral                                          and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT
David W. Stone IV
Anderson, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Robert Hammitt,                                         March 4, 2020
Appellant-Petitioner,                                   Court of Appeals Case No.
                                                        19A-DN-2401
        v.                                              Appeal from the
                                                        Grant Superior Court
Sarah Hammitt,                                          The Honorable
Appellee-Respondent                                     Jeffrey D. Todd, Judge
                                                        Trial Court Cause No.
                                                        27D01-1805-DN-117



Vaidik, Judge.



                                    Case Summary
Robert Hammitt (“Husband”) appeals the trial court’s decree dissolving his

marriage to Sarah Hammitt (“Wife”). We affirm.


Court of Appeals of Indiana | Memorandum Decision 19A-DN-2401 | March 4, 2020                       Page 1 of 5
                            Facts and Procedural History
[1]   Husband and Wife married in 1992. They owned a house in Grant County and

      a trailer in Texas. In May 2018, when Husband was seventy-nine years old and

      Wife was seventy-eight, Husband filed for divorce. At the time of filing, the

      parties had a mortgage on the house, a loan for Wife’s van, and credit-card

      debt. Husband requested provisional orders, and the trial court scheduled a

      hearing for August 23. On the day of the hearing, the parties and their

      attorneys met in the hallway and reached the following agreement:


              1. The parties shall file BKR [bankruptcy] as Husband & Wife &
              agree to split attorney fees and court costs.


              2. The parties agree that as final decree, all property shall be sold
              unless agreed otherwise.


                                                   *****


              4. The parties agree that atty fees for [Husband] & [Wife] shall be
              paid from the proceeds from the sale of the property.


              5. Pending sale of residence, [Wife] shall reside in the house &
              [Husband] shall reside in the 5th wheel. [Husband] shall not
              enter the residence unless invited.


      Appellant’s App. Vol. II pp. 16-17. The agreement was submitted to the court

      and approved.


[2]   Approximately eight months later, Husband filed a “Petition to Sell Property,”

      in which he claimed that Wife was “not complying with the agreement” and
      Court of Appeals of Indiana | Memorandum Decision 19A-DN-2401 | March 4, 2020   Page 2 of 5
      asked the trial court for an order to “sell the property.” Id. at 18. Shortly

      thereafter, Wife’s attorney withdrew from the case. A hearing was held on

      Husband’s Petition to Sell Property in June 2019. Husband appeared by

      counsel, and Wife, who was representing herself, appeared telephonically from

      Texas, where she was completing medical treatment following surgery.

      Husband asked the court for an order to sell “the property.” Tr. p. 10. Wife

      admitted that the agreement provides that “the property” would be sold but said

      that she made that agreement “before [she] go[t] sick” and had to be

      hospitalized. Id. Following the hearing, the court entered an order denying

      Husband’s petition, reasoning: “In light of the fact that this divorce has not yet

      been finalized, the Court denies [Husband’s] Petition to Sell Property. To grant

      [Husband’s] petition would be a partial disposition of the marital estate.”

      Appellant’s App. Vol. II p. 21.


[3]   A final hearing was held in September. Husband appeared by counsel, and

      Wife appeared pro se. Wife asked the court to let her keep the house because

      she had nowhere else to go. See Tr. p. 32 (“[W]here’s an eighty year old

      woman gonna go?”). Husband asked that the house and the trailer in Texas be

      sold and that “they each keep the personal property that they have.” Id. at 41.

      Husband did not ask the court to address bankruptcy in the divorce decree.

      When the court asked Husband why he was not asking for all property to be

      sold, Husband acknowledged that’s what the agreement provides but said that

      he had changed his mind and only wanted the house and the trailer in Texas to

      be sold. Id. at 41-42. The court took the matter under advisement and later


      Court of Appeals of Indiana | Memorandum Decision 19A-DN-2401 | March 4, 2020   Page 3 of 5
      issued a divorce decree. According to the decree, the parties are entitled to the

      personal property in their possession, Wife is entitled to the house, and

      Husband is entitled to the trailer in Texas. In addition, Wife is responsible for

      the mortgage on the house, all credit-card debt, and the loan for her van.


[4]   Husband now appeals.



                                Discussion and Decision
[5]   We first note that Wife has not filed an appellee’s brief. When the appellee fails

      to submit a brief, we will not develop an argument on her behalf but, instead,

      we may reverse the trial court’s judgment if the appellant’s brief presents a case

      of prima facie error. GEICO Ins. Co. v. Graham, 14 N.E.3d 854, 857 (Ind. Ct.

      App. 2014).


[6]   Husband makes one argument on appeal: the trial court erred by not

      incorporating the parties’ August 2018 agreement into the divorce decree. The

      problem with Husband’s argument is that neither he nor Wife asked the court

      to incorporate the agreement into the decree. Wife asked the court not to order

      the house to be sold and to award it to her instead, and Husband only asked for

      the house and the trailer in Texas to be sold. Husband acknowledged that the

      agreement provides that all property would be sold but said that he had changed

      his mind. In addition, Husband did not ask the court to address bankruptcy,

      which the agreement also addresses. If the trial court erred by not incorporating

      the whole agreement into the decree (which we don’t think it did), Husband


      Court of Appeals of Indiana | Memorandum Decision 19A-DN-2401 | March 4, 2020   Page 4 of 5
      invited this error. See Batchelor v. State, 119 N.E.3d 550, 556 (Ind. 2019).

      Husband cannot now be heard to complain that the court erred by not

      incorporating the agreement into the decree.


[7]   Affirmed.


      Najam, J., and Tavitas, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-DN-2401 | March 4, 2020   Page 5 of 5